Title: The Commissioners to Gabriel de Sartine, 7 January 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Passy Jany 7. 1778 i.e. 1779
     
     Your Excellency did Us the Honour to inform Us, sometime ago, that in order to obtain the Liberty of Americans, taken on board of English Vessells by his Majestys ships it was necessary, that We should inform your Excellency, that they had been made Prisoners by the English and forced into their service.
     We accordingly request the Liberty of William Berry, William Keating, John Williams, Abraham Fairman, Robert Boughoss Bongass, John Hanlen Handly, James White, all Prisoners in Dinant Castle. These Persons, have most of them been in the American service by sea or Land, and all have been taken Prisoners by the English and forced into their service, as they affirm and We believe.
     There is another Person Prisoner in Granville, whose Name is Jonathan Akin who was taken Prisoner by the an English Frigate, and imprisoned for some Time at Portsmouth.
    